MEMORANDUM OPINION
                                       No. 04-10-00532-CV

                                In the Interest of D.L.S. and C.D.S.

                   From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 9612
                          Honorable N. Keith Williams, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 12, 2011

DISMISSED FOR LACK OF JURISDICTION IN PART, AFFIRMED IN PART

           Appellant James Singleton appeals an order holding him in contempt for violating a

judgment in a suit affecting the parent-child relationship and requiring him to pay $1500.00 in

attorney’s fees as sanctions for filing a frivolous pleading. To the extent Singleton seeks to

appeal the contempt portion of the order, we dismiss the appeal for lack of jurisdiction. To the

extent Singleton seeks to appeal the sanctions portion of the order, we affirm.

                                           BACKGROUND

           Singleton and Rhonda Jones are the parents of two children, D.L.S. and C.D.S. When

Singleton and Jones were divorced in 2002, their divorce decree included provisions for

conservatorship, possession and access, and child support. The parties were named joint
                                                                                    04-10-00532-CV


managing conservators, with Jones having the right to designate the children’s primary

residence. In 2007, Singleton filed a motion to modify conservatorship and Jones filed a cross-

motion to modify child support. These motions were disposed of in a judgment signed on

November 24, 2009. The judgment modified the provisions of the divorce decree as to the

parents’ rights to designate the children’s primary residence, possession and access of the

children, and child support. Singleton appealed the judgment. While the appeal of the November

24, 2009, judgment was pending in this court, the parties filed various motions in the trial court.

Three of these motions are pertinent to this appeal.

         First, on March 8, 2010, Singleton filed a motion for enforcement of possession and

access, alleging Jones violated the November 24, 2009, judgment on numerous occasions.

Second, on April 26, 2010, Jones filed a motion for enforcement of possession and access against

Singleton, alleging Singleton violated the November 24, 2009, judgment on numerous occasions.

Finally, on April 30, 2010, Jones filed a motion for sanctions pursuant to Chapter 10 of the Texas

Civil Practice and Remedies Code. In this motion, Jones alleged Singleton’s March 8, 2010,

motion for enforcement was frivolous and presented for an improper purpose, namely to harass

Jones.

         On June 18, 2010, the trial court held a hearing on the motions for enforcement and the

motion for sanctions. Evidence was presented at the hearing. On July 12, 2010, the trial court

signed an order finding Singleton in contempt for violating the November 24, 2009, judgment

and requiring him to pay Jones’s attorney’s fees in the amount of $1500.00 based on Chapter 10




                                                -2-
                                                                                                     04-10-00532-CV


of the Texas Civil Practice and Remedies Code, which prohibits the filing of frivolous

pleadings. 1 Singleton appealed.

         On January 26, 2011, this court issued its opinion reversing the November 24, 2009,

judgment and remanding the case to the trial court for further proceedings consistent with our

opinion. See In re D.L.S. and C.D.S., No. 04-10-00069-CV, 2011 WL 240683 (Tex. App.—San

Antonio Jan. 26, 2011, no pet.) (mem. op.).

                                                APPLICABLE LAW

         A contempt order is not reviewable by appeal. In re E.H.G. and A.B.G., No. 04-08-

00579-CV, 2009 WL 1406246, at *5 (Tex. App.—San Antonio May 20, 2009, no pet.) (mem.

op.) (citing Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985)). Contempt orders may only

be reviewed by an application for a writ of habeas corpus, if the contemnor has been confined, or

by a petition for a writ of mandamus, if the contemnor has not been confined. See Rosser v.

Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex parte Williams, 690 S.W.2d 243, 243 (Tex. 1985).

“Decisions in contempt proceedings cannot be reviewed on appeal because contempt orders are

not appealable, even when appealed along with a judgment that is appealable.” Cadle Co. v.

Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth 2001, pet. denied).

         Chapter 10 of the Texas Civil Practice and Remedies Code allows a trial court to sanction

an attorney or a party for filing motions or pleadings that lack a reasonable basis in fact or law.

Low v. Henry, 221 S.W.3d 609, 615 (Tex. 2007); TEX. CIV. PRAC. & REM. CODE ANN.

§§ 10.001-.005 (West 2002). A sanction under Chapter 10 may include ordering a party to pay

the reasonable attorney’s fees incurred by the other party because of the filing of the frivolous

pleadings. TEX. CIV. PRAC. & REM. CODE ANN. § 10.004(c)(3).

1
 This order was also based on section 157.167 of the Texas Family Code, which provides that a court shall order the
respondent to pay reasonable attorney’s fees and court costs if it finds the respondent failed to comply with the terms
of an order providing for the possession and access to a child. See TEX. FAM. CODE ANN. § 157.167 (West 2008).

                                                         -3-
                                                                                    04-10-00532-CV


       The Texas Rules of Appellate Procedure provide that an appellant’s brief “must contain a

clear and concise argument for the contentions made, with appropriate citations to authorities and

to the record.” TEX. R. APP. P. 38.1(i); Kang v. Hyundai Corp., 992 S.W.2d 499, 503 (Tex.

App.—Dallas 1999, no pet.). When an issue is inadequately briefed by failing to provide citation

to authority, nothing is presented for our review. Mass Mktg. Ltd. v. Durbin, No. 04-09-00697-

CV, 2010 WL 4109260, at *7 (Tex. App.—San Antonio Oct. 20, 2010, pet. denied) (mem. op.).

Issues raised on appeal, but not properly briefed, are waived. Radenovich v. Eric D. Fein, P.C. &

Assocs., 198 S.W.3d 858, 861 (Tex. App.—Dallas 2006, no pet.).

                                           DISCUSSION

       In his fifth issue, Singleton argues the contempt and sanctions order against him should

be vacated because it was based on the November 24, 2009, judgment, which was subsequently

reversed by this court. Jones has filed a brief agreeing that the order should be reversed because

the underlying order, the November 24, 2009, judgment, is no longer valid and enforceable.

       Despite the parties’ agreement, we cannot sustain this issue. First, we have no jurisdiction

to review the contempt portion of the order on appeal. See E.H.G., 2009 WL 1406246, at *5

(dismissing issues in appellant’s brief related to a contempt finding that appellate court had no

jurisdiction to consider). Second, the sanctions portion of the order is based on the trial court’s

finding that Singleton filed a frivolous pleading. The reversal of the November 24, 2009,

judgment has no bearing on this finding.

       In his remaining five issues, Singleton raises various complaints about the contempt and

sanctions proceedings. To the extent Singleton complains about the contempt portion of the

order, we are without jurisdiction to address these issues, and must dismiss this portion of the

appeal for lack of jurisdiction. See id. To the extent Singleton complains about the sanctions



                                               -4-
                                                                                    04-10-00532-CV


portion of the order, we conclude Singleton has waived any possible error. See TEX. R. APP. P.

38.1(i); Durbin, 2010 WL 4109260, at *7. Singleton’s brief contains no citations to any legal

authority. When an appellant’s brief fails to contain a clear and concise argument for the

contentions made with appropriate citations to authorities, the appellate court is not responsible

for doing the legal research that might support a party’s contentions. Bolling v. Farmers Branch

Indep. School Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). If we were to do

so, we would be abandoning our role as judges and assuming the role of advocate for that party.

Id. We conclude Singleton has waived any error relating to sanctions by failing to properly brief

these issues.

                                           CONCLUSION

       The sanctions portion of the order is affirmed. To the extent Singleton complains of the

contempt portion of the order, this appeal is dismissed for lack of jurisdiction.

                                                      Karen Angelini, Justice




                                                -5-